PER CURIAM.
Anthony McClain appeals the order of the district court granting summary judgment to the Government on his motion under 18 U.S.C. § 3582(c)(2) (2000). McClain moved under § 3582, alleging that Amendment 599 to the U.S. Sentencing Guidelines mandates a reduction of his sentence. See USSG App. C, amend. *155599 (2000) (amending USSG § 2K2.4, comment. (n.2)). The district court’s legal interpretation of Amendment 599 is reviewed de novo. See United States v. Turner, 59 F.3d 481, 484 (4th Cir.1995). We have reviewed the record and conclude that Amendment 599 does not apply to McClain’s sentence and that he is not entitled to relief under § 3582. We therefore affirm the order of the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.